On APPLICATION FOB REHEARING.
Poché, J.
Plaintiff wishes this case to be re-opened for the purpose of reserving his rig-lit to claim of defendant the value of some seven acres of seed cane which he had put down for the cultivation of defendant’s lands in 1883, and which he charges defendant to have appropriated ^ince the trial of this case in the district court.
The value of that cane formed an element in his demand for damages and to that extent it is covered by our judgment but no further, and, therefore, our decree could be no bar to his claim for the value of the cane alleged to have been taken and used by the defendant.
Such a demand proved no part of the issue made in' the pleadings and disposed of by our decree — hence, wo are not concerned with it in the present case, and have no authority to make any order or reservation touching the same.
Our judgment must, therefore, remain undisturbed.
Rehearing refused.